Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant testified that she left her job because she was upset with a new employee who slowed down the pace of her assembly line, causing, her to lose incentive pay, and because she was being transferred to a more difficult line where she could not earn incentive pay. Although testimony was conflicting as to whether claimant told anyone she was leaving, this is of little or no significance as it is clear that claimant left without permission. In addition, claimant testified that "common sense” indicated that her job would be in jeopardy if she left and there was evidence that claimant had been warned that she could be discharged if she failed to accept an assignment. Under the circumstances, the conclusion that claimant’s actions constituted misconduct disqualifying her from receiving unemployment insurance benefits is supported by substantial evidence (see, Matter of Nunes [Roberts], 98 AD2d 934; Matter of Centineo [Levine] 53 AD2d 759).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur.